FILED 

                                                                               OCT 29, 2015 

                                                                       In the Office of the Clerk of Court 

                                                                     W A State Court of Appeals, Division III 





I                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



I
                                    DIVISION THREE

     STATE OF WASHINGTON, 	                        )
!                                                  )         No. 32965-8-111
                          Respondent,              )
j           v.
                                                   )
                                                   )
I"                                                 )
I
f
     NICHOLAS A. CRUTHERS,                         )
                                                   )         UNPUBLISHED OPINION
                          Appellant.               )
J~

I
i           BROWN, J. -   Nicholas Cruthers appeals his unlawful possession of a controlled

     substance conviction. He contends his right to a public trial was violated when the trial

     court, at the conclusion of voir dire questioning, allowed counsel to exercise for cause

     challenges orally at the bench and subsequently exercise peremptory challenges

     silently by exchanging a list of jurors and alternatively striking names from it. This

     preCise issue was rejected after briefing here, by our Supreme Court in State v. Love,

     _   Wn.2d _ , 354 P.3d 841, 845 (2015). Therefore, we do not address it further. Mr.

     Cruthers' remaining contention is whether the court erred by imposing legal 'financial

     obligations (LFOs). Finding no error, we affirm.

                                               FACTS

           A jury found Mr. Cruthers guilty of unlawful possession of a controlled substance

     (morphine, hydromorphone, hydrocodone). At the sentencing hearing, the trial court
No. 32965-8-111
State v. Cruthers


asked Mr. Cruthers about his work history, noting he was employed while participating

in the drug court program. Mr. Cruthers responded he had been working for the same

employer he was working for while in the drug court program. The court then found Mr.

Cruthers had the ability to pay legal financial obligations (LFOs) and imposed $2,871.20

in fees. Mr. Cruthers did not object. He now appeals.

                                       ANALYSIS

       For the first time on appeal, Mr. Cruthers contends the sentencing court erred in

imposing LFOs without first inquiring into his ability to pay. "A defendant who makes no

objection to the imposition of discretionary LFOs at sentencing is not automatically

entitled to review." State v. Blazina, 182 Wash. 2d 827, 832, 344 P.3d 680 (2015). RAP

2.5(a) provides that an "appellate court may refuse to review any claim of error which

was not raised in the trial court." The rule then goes on to provide three exceptions that

allow an appeal as a matter of right. RAP 2.5(a). Mr. Cruthers does not argue that one

of the RAP 2.5(a) exceptions applies. We, therefore, exercise our discretion and

decline review because no extraordinary facts are shown. State v. Duncan, 180 Wn.

App. 245, 255, 327 P.3d 699 (2014).

      Nevertheless, we note the court inquired into Mr. Cruthers' employment history

and found that he was capable of working. The court then orally found Mr. Cruthers had

the ability to pa:y LFOs. In State v. Curry, 118 Wash. 2d 911, 916, 829 P.2d 166 (1992),

our Supreme Court held formal findings of fact on ability to pay are not required for

recoupment of costs under RCW 10.01.160. The court stated a sentencing court has



                                            2

     No. 32965-8-111
     State v. Cruthers


     discretion to impose repayment obligations, and a defendant is protected from abuse of

     that discretion by RCW 10.01.160's directive that ability to pay be considered and



I
   provision for modification of imposed LFOs if a defendant cannot pay. Id. Accordingly,

     even if Mr. Cruthers preserved this issue for review, the court inquired into Mr. Cruthers'

     'ability to pay. We find no sentencing error.

            Affirmed.

            A majority of the panel has determined this opinion will not be printed in the

     Washington Appellate Reports, but it will be filed for public record pursuant to RCW

     2.04.060.


                                                             Brown, J.        (j
     WE CONCUR:




     Siddoway, C.J.                                          Lawrence-Berrey, J.




,
\
'I
1

!
I
                                                   3